Title: To Benjamin Franklin from [David Hartley], 31 July 1775
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
Golden Square July 31 1775
I am very glad to collect by a Phrase in the letter from the Congress to the Canadians, that they think once more of imploring the Attention of their Sovereign. I can give you no information of the State of the Ministry, I should be one of the last to be informed of their counsels. The great fear that I entertain, is, least they should make things desperate with America, in order to screen themselves. I can easily foresee, that in a short time, we shall have very little communication or intelligence from America, but what the Ministry please to retail out to us, and that modified as they shall think proper. If they act the part of Go-betweens making mischief and can intercept the Communications between the two Countries, they may make each Country think ill of the other, by a course of mutual misrepresentations. All the accounts that were laid upon the table of the House of Commons last year, were garbled just for the purpose of misleading our judgements; And the same will probably allways be the Conduct of men who have an interest to foment a quarrel between the two Countries, with a view to justify themselves ex post facto, and upon subsequent acts of violence and ill blood, which are inseperable from a state of war, to deceive the people of England into a persuasion, that our brethren, in America, were from the first ill disposed to this Country. The ministry have the Command of the sea, and thereby of all Correspondence. They may permit none but the most violent libels against the Americans, to be sent over to you in order to make you believe that the Spirit of this Country is against you. They may, on the other hand, give to us just what accounts they please. Both Countries must be at their pleasure for the representation of things. For instance in the Gazette account of the 19th of April they say; Such was the Cruelty and barbarity of the rebels, that they scalped and cut off the ears of some of the wounded men, who fell into their hands. The worst impressions must be expected to arise, upon the minds of the people of both countries, from such articles as these, which can only be calculated to foment ill blood. For these Considerations, I most earnestly entreat, that our brethren in America will not give credit to any unfavorable reports that may be sent over to them, when a free communication of intelligence is intercepted. Disbelieve all such reports, and trust to the generosity and justice of the minds of the people of England. You will certainly find the nation just, generous, and affectionate to you. The General sentiments and feelings of this Country have been greatly shocked by the Gazettes of blood, not that of enemies, but of our brethren and fellow subjects. I hope that even these horrid events, will not turn off the General Congress, from making some proposals for accommodation. The people of England cannot be alienated from those of their own blood, their own brethren and friends in America if they still find you earnest for reconcilement. You know, that the heart of this Country was not alienated from you, when you left us. Your friends Messrs. Osborne Falconer and Read, bring you more recent intelligence; being discreet and intelligent persons, they can judge of the temper of this Country, and they will tell you, that it is not unfavorable to you. Whatever you hear to the Contrary, believe it not. Rely on the Candour of the People of England, and State facts. I hear particularly of great remittances daily coming over. Shew us how scrupulous you have been to pay your debts, and collect if you can, an Estimate of the remittances made this year. Any pains and labour will be well bestowed, to vindicate yourselves, and your character, to this Country and to posterity. Passion may sway for a while but reason must prevail in the end. Let your friends here, have all possible materials, to do justice to your Cause. Votes of assemblies petitions addresses facts dates, and the historical evidence of all transactions from the very beginning of these unfortunate troubles. I fear that I shall repeat the same things over and over, in all my letters, till [I] weary you, but I am most earnest to leave no chance untried, and to exert every possible means of reconciliation. Let your friends here, have all possible materials to do justice to your cause, and to strengthen their endeavours, to restore harmony and Confidence between the two Countries. Let us strive to the last; Let us leave nothing undone. All is lost if we despair. I remain Dear Sir With the greatest respect to your person and Character Your much obliged friend 
G B
To Doctor Franklin.
